Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of March 13, 2018,
by and between Aralez Pharmaceuticals Inc. (together with its successors and
assigns, “Aralez” or the “Company”), and Michael Kaseta (“Executive”).

R E C I T A L S

WHEREAS, the Company desires to promote Executive to Chief Financial Officer and
Executive desires to be employed by the Company as the Chief Financial Officer
of the Company.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

A G R E E M E N T

1.          Employment and Term.  The Company hereby agrees to employ Executive
and Executive hereby accepts employment by the Company on the terms and
conditions hereinafter set forth.  Executive’s term of employment by the Company
under this Agreement (the “Term”) shall commence on March 13, 2018 (the
“Effective Date”) and continue through the three-year anniversary of the
Effective Date; provided,  however, that the Term shall thereafter be
automatically extended for unlimited additional one-year periods unless, at
least ninety (90) days prior to the then-scheduled date of expiration of the
Term, either (x) the Company gives notice to Executive that it is electing not
to so extend the Term; or (y) Executive gives notice to the Company that he is
electing not to so extend the Term.  Notwithstanding the foregoing, the Term may
be earlier terminated in strict accordance with the provisions of Section 5
below, in which event Executive’s employment with the Company shall expire in
accordance therewith.

2.          Position, Duties and Responsibilities; Location.

2.1        Position and Duties.  Executive shall be employed as the Chief
Financial Officer of Aralez Pharmaceuticals Inc.  Executive shall have the
duties, powers and authority as are commensurate with his position, including
such other duties and responsibilities as are reasonably delegated to him from
time to time by the Chief Executive Officer of the Company (the
“CEO”).  Executive shall report to the CEO.

2.2        Exclusive Services and Efforts.  Executive agrees to devote his
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention exclusively to the
business and affairs of the Company.

3.          Compensation.

3.1        Base Salary.  During the Term, the Company hereby agrees to pay to
Executive an annualized base salary of Three Hundred and Seventy-Five Thousand
Dollars ($375,000) (the “Salary”), subject to all applicable Federal, state and
local income and employment taxes and other required or elected withholdings and
deductions, payable in equal installments on the Company’s regularly-scheduled
paydays as it is earned.  Executive’s Salary will be reviewed at least annually
by the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”) and may be adjusted upward (in which case
such increased amount shall be the “Salary” hereunder) or remain the same (but
in no event shall the Salary be reduced).





-  1  -

--------------------------------------------------------------------------------

 



3.2        Annual Cash Bonus.  For each calendar year that ends during the Term,
Executive shall be entitled to receive an annual cash incentive award (the
“Annual Cash Bonus”).  Executive’s target Annual Cash Bonus shall be forty-five
percent (45%) of Executive’s Salary.  For each such year, the Compensation
Committee shall award the Annual Cash Bonus based on an evaluation of
performance and peer company compensation practices, taking into account Company
and individual performance objectives.  The Compensation Committee may award an
Annual Cash Bonus in excess of the target amount, and may grant a special bonus
at any time.  The Annual Cash Bonus shall be paid in the calendar year following
the year in which the services were performed, as soon as reasonably practicable
following the Board’s approval thereof.

3.3        Annual Equity Award.  Executive will be eligible for annual grants of
long-term incentive and equity compensation awards at the Company’s good faith
discretion, based upon the Compensation Committee’s evaluation of his
performance and peer company compensation practices (the “Annual Equity
Grant”).  Executive’s target Annual Equity Grant shall be consistent with his
position at the Company’s peer companies; provided,  however, that the target
Annual Equity Grant shall not be less than one hundred fifty percent (150%) of
Executive’s Salary, with vesting terms consistent with that of other executives.

3.4       Promotion Equity Award.  The Company shall grant to Executive an
equity award valued at $281,000 (the “Promotion Award”) in the form of 50%
Performance Share Units, 30% Restricted Stock Until and 20% Stock Options.  The
Promotion Award shall be granted as soon as practicable following the Effective
Date, but in the case of Restricted Stock Units and Stock Options shall be
subject to the Company’s shareholders approving an increase in the number of
shares available under the Company’s 2016 Long Term Incentive Plan at the
Company’s 2018 annual meeting of shareholders.  Subject to the terms of this
Agreement and the award agreement(s) into which Executive and the Company shall
enter evidencing the grant of the Promotion Award.

3.5        Registration of Common Stock.  In the event that the shares of
Company Common Stock issuable upon vesting of the restricted stock units granted
under the Sign-On Award are not otherwise covered by an effective Registration
Statement on Form S-8, the Company shall use commercially reasonable efforts to
register a sufficient number of shares of Common Stock on a Form S-8 to satisfy
its obligations under this Agreement as soon as practicable following the
execution of this Agreement.  The Company shall also accompany the Form S-8s
with reoffer prospectuses and shall use reasonable best efforts to maintain the
effectiveness of the Form S-8s and reoffer prospectuses.

4.          Employee Benefits.

4.1        Participation in Benefit Plans.  During the Term, Executive shall be
entitled to participate in such health, group insurance, welfare, pension, and
other employee benefit plans, programs and arrangements as are made generally
available from time to time to executives of the Company (which shall include
customary health, life insurance and disability plans), such participation in
each case to be on terms and conditions no less favorable to Executive than to
other executives of the Company generally.

4.2        Fringe Benefits, Perquisites and Vacations.  During his employment by
the Company, Executive shall be entitled to participate in all fringe benefits
and perquisites made available to other executives of the Company, such
participation to be at levels, and on terms and conditions, that are
commensurate with his position and responsibilities at the Company and that are
no less favorable than those applying to other executives of the Company.





-  2  -

--------------------------------------------------------------------------------

 



4.3        Reimbursement of Expenses.  The Company shall reimburse Executive for
all reasonable business and travel expenses incurred in the performance of his
job duties and the promotion of the Company’s business, promptly upon
presentation of appropriate supporting documentation and otherwise in accordance
with the expense reimbursement policy of the Company.

5.          Termination.

5.1        General.  The Company may terminate Executive’s employment for any
reason or no reason, and Executive may terminate his employment for any reason
or no reason, in either case subject only to the terms of this Agreement.  In
the event of the termination of Executive’s employment hereunder for any reason,
he shall promptly resign from any position he then holds that is affiliated with
the Company or that he was holding at the Company’s request.  For purposes of
this Agreement, the following terms have the following meanings:

(a)         “Accrued Obligations” shall mean: (i) Executive’s earned but unpaid
Salary through the Termination Date; (ii) a lump-sum payment in respect of
accrued but unused vacation days at Executive’s per-business-day Salary rate in
effect as of the Termination Date; and (iii) any unpaid expense or other
reimbursements due pursuant to Section 4.3 hereof or otherwise.

(b)         “Cause” shall mean (i) Executive is convicted of, or pleads guilty
or nolo contendere to, a felony or a crime involving moral turpitude; (ii) in
carrying out his duties hereunder, Executive engages in conduct that constitutes
willful gross misconduct, or willful gross neglect and that, in either case,
results in material economic or reputational harm to the Company, which
misconduct Executive fails to cure within thirty (30) days following Executive’s
receipt of written notice from the Board of such misconduct; or (iii) Executive
refuses to perform, or repeatedly fails to undertake good faith efforts to
perform, the duties or responsibilities reasonably assigned to him (consistent
with Section 2) by the CEO, which non-performance has continued for thirty (30)
days following Executive’s receipt of written notice from the Board of such
non-performance.

(c)         “Change in Control” shall mean the first to occur of any of the
following, provided that for any distribution that is subject to Section 409A
(as defined in Section 9.2), a Change in Control under this Agreement shall be
deemed to occur only if such event also satisfies the requirements under Treas.
Regs. Section 1.409A-(i)(5):

(i)          any Person or group of Persons becomes the beneficial owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities (a “Majority of the Securities”);

(ii)         (A) the stockholders of the Company approve a plan of complete
liquidation of the Company; (B) the sale or disposition of all or substantially
all of the Company’s assets; or (C) a merger, consolidation or reorganization of
the Company with or involving any other entity, other than a merger,
consolidation or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a Majority of the Securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation
or reorganization owned in approximately the same proportion of such ownership
by each of the prior shareholders as prior to the transaction; or

(iii)       the date a majority of the members of the Board are replaced during
any twelve (12)-month period by directors whose appointment or election are not
endorsed by a majority of the members of the Board before the date of the
appointment or election.





-  3  -

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, the Company’s contemplated merger transaction
with Tribute Pharmaceuticals Canada Inc. shall not constitute a Change in
Control.

(d)         “Disability” shall mean that Executive has been unable, with or
without reasonable accommodation and due to physical or mental incapacity, to
substantially perform his duties and responsibilities hereunder for one hundred
eighty (180) consecutive days.

(e)         “Good Reason” shall mean the occurrence of any of the following
events without Executive’s express prior written consent:  (i) a change in
Executive’s authority, title, duties, responsibilities or reporting lines (other
than any changes that may be specifically contemplated by the Company at the
time of the execution of this agreement); (ii) a reduction in Executive’s base
salary; (iii) relocation of Executive’s principal office, or principal place of
employment, to a location that is more than fifty (50) miles from Philadelphia,
Pennsylvania or such other corporate headquarters as is approved by the CEO;
(iv) any other action or inaction that constitutes a material breach of this
Agreement by the Company; or (v) the Company fails to extend the Term of this
Agreement in accordance with Section 1.

A termination of employment by Executive for Good Reason shall be effectuated by
giving the Company written notice (“Notice of Termination for Good Reason”), not
later than thirty (30) days following the occurrence of the circumstance that
constitutes Good Reason, setting forth in reasonable detail the specific conduct
of the Company that constitutes Good Reason.  The Company shall be entitled,
during the ten (10) day period following receipt of a Notice of Termination for
Good Reason, to cure the circumstances that gave rise to Good Reason, provided
that the Company shall be entitled to waive its right to cure or reduce the cure
period by delivery of written notice to that effect to Executive (such ten (10)
day or shorter period, the “Cure Period”).  If, during the Cure Period, such
circumstance is remedied, Executive will not be permitted to terminate
employment for Good Reason as a result of such circumstance.  If, at the end of
the Cure Period, the circumstance that constitutes Good Reason has not been
remedied, Executive will be entitled to terminate employment for Good Reason
during the ten (10) day period that follows the end of the Cure Period.  If
Executive does not terminate employment during such ten (10) day period,
Executive will not be permitted to terminate employment for Good Reason as a
result of such event.

(f)         “Termination Date” shall mean the date on which Executive’s
employment hereunder terminates in accordance with this Agreement (which, in the
case of a notice of non-renewal of the Term in accordance with Section 1 hereof,
shall mean the date on which the Term expires).

5.2        Termination by the Company Without Cause or by Executive With Good
Reason.  In the event that Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, the Term shall expire on the
Termination Date and Executive shall be entitled to:

(a)         Payment of an amount equal to the sum of (x) one (1) times
Executive’s Salary as in effect immediately prior to the Termination Date and
(y) one times the average Annual Cash Bonus paid over the previous two (2)
years; provided,  however, that if Executive is not employed for a sufficient
time to have received an Annual Cash Bonus, such calculation will assume that a
target Annual Cash Bonus was paid, payable in twelve (12) substantially equal
monthly installments commencing with the first regular payroll period following
the expiration of any applicable revocation period with respect to the Release,
but in any event, if at all, within ninety (90) days after the Termination Date;

(b)         reimbursement for monthly COBRA costs of continued coverage for a
period of twelve (12) months following the Termination Date under the Company’s
welfare plans (including health, dental, prescription drug and vision), for
Executive and, as applicable, his spouse and





-  4  -

--------------------------------------------------------------------------------

 



eligible dependents, less the amount Executive would be required to contribute
for such coverage if Executive had remained an active employee during such
twelve (12) month period;

(c)         acceleration of the vesting of all equity and equity-based awards
that would otherwise vest during the twelve (12) month period following the
Termination Date; and

(d)         the Accrued Obligations.

5.3        Death and Disability.  Executive’s employment shall terminate in the
event of his death, and either Executive or the Company may terminate
Executive’s employment in the event of his Disability (provided that no
termination of Executive’s employment hereunder for Disability shall be
effective unless the party terminating Executive’s employment first gives at
least fifteen (15) days’ written notice of such termination to the other
party).  In the event that Executive’s employment hereunder is terminated due to
his death or Disability, the Term shall expire on the Termination Date and he
and/or his estate or beneficiaries (as the case may be) shall be entitled to the
Accrued Obligations.

5.4        Termination by the Company For Cause or by Executive Without Good
Reason.  In the event that Executive’s employment hereunder is terminated by
Executive without Good Reason or by the Company for Cause, the Term shall expire
as of the Termination Date and Executive shall be entitled to the Accrued
Obligations.

5.5        Due to Change in Control.  In the event that within twelve (12)
months following a Change in Control Executive terminates his employment
hereunder with Good Reason or the Company terminates Executive’s employment
hereunder without Cause, then, in lieu of the payments otherwise due to
Executive under Section 5.2 above, the Term shall expire on the Termination Date
and Executive shall be entitled to (subject to the last paragraph of this
Section 5.5):

(a)         a single sum cash amount, payable on the sixtieth (60th) day
following his Termination Date, in an amount equal to two (2) times Executive’s
Salary as in effect immediately prior to the Termination Date;

(b)         a single sum cash amount, payable on the sixtieth (60th) day
following his Termination Date, in an amount equal to two (2) times the greater
of (i) the average Annual Cash Bonus that Executive received for each of the two
(2) preceding calendar years; and (ii) the Annual Cash Bonus that Executive
received during the preceding calendar year provided,  however, that if
Executive is not employed for a sufficient time to have received an Annual Cash
Bonus, such calculation will assume that a target Annual Cash Bonus was paid;

(c)         continued medical (health, dental, prescription drug and vision)
benefits to the same extent in which Executive participated prior to the
Termination Date (with Executive required to pay the amount Executive would have
been required to pay for such coverage had Executive remained an active employee
at such time) for a period twenty-four (24) months following the Termination
Date; provided,  however, if the Company cannot provide, for any reason,
Executive or his dependents with the opportunity to participate in the benefits
to be provided pursuant to this paragraph, the Company shall pay to Executive a
single sum cash payment, payable within sixty (60) days following the date the
Company cannot provide such benefits, in an amount equal to the fair market
value of the benefits to be provided pursuant to this paragraph;

(d)         full vesting, exercisability and non-forfeitability, as applicable,
as of the Termination Date, of any outstanding equity or equity-based awards;
and





-  5  -

--------------------------------------------------------------------------------

 



(e)         the Accrued Obligations.

5.6        Release.  Executive’s entitlement to the payments described in this
Section 5 is expressly contingent upon Executive first providing the Company
with a signed mutual release in substantially the form attached hereto as
Exhibit A (the “Release”).  In order to be effective, such Release must be (a)
delivered by Executive to the Company no later than forty-five (45) days
following the Termination Date; and (b) counter-signed and returned by the
Company to Executive within ten (10) days following the Company’s receipt
thereof; provided,  however, that if Executive delivers the Release to the
Company on a timely bases and the Company does not return a counter-signed
Release during the applicable time period allowed, such Release of Executive
shall be null and void and the payments hereunder shall cease to be contingent
on the Release and this Section 5.6.

6.          Section 280G.

6.1        If any payment or benefit (including payments and benefits pursuant
to this Agreement) that Executive would receive in connection with a Change in
Control from the Company or otherwise (“Transaction Payment”) would (a)
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986 (the “Code”); and (b) the net after-tax benefit
that Executive would receive by reducing the Transaction Payments to three times
the “base amount,” as defined in Section 280G(b)(3) of the Code, (the “Parachute
Threshold”) is greater than the net after-tax benefit Executive would receive if
the full amount of the Transaction Payments were paid to Executive, then the
Transaction Payments payable to Executive shall be reduced (but not below zero)
so that the Transaction Payments due to Executive do not exceed the amount of
the Parachute Threshold, reducing first any Transaction Payments under Sections
5.5(a) and (b) hereof.

6.2        Unless Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes.  Subject to Section 8.4, for purposes of making the calculations
required by this section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Accountants shall provide detailed supporting calculations to the
Company and Executive as requested by the Company or Executive at least thirty
(30) days prior to the date the excise tax imposed by Section 4999 of the Code
(including any interest, penalties or additions to tax relating thereto) is
required to be paid by Executive or withheld by the Company.  Executive and the
Company shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section as well as any
costs incurred by Executive with the Accountants for tax planning under Sections
280G and 4999 of the Code.

7.          Section 4985.

7.1        If any “specified stock compensation” (within the meaning of Section
4985(e) of the Code) payable or paid by the Company (or any member of its
“expanded affiliated group” as defined in Section 4985(e)(4) of the Code) in
connection with the Sign-On Award pursuant to this Agreement or otherwise to or
for the benefit of Executive or a member of such individual’s family (within the
meaning of Section 4985(a) of the Code) becomes subject to the excise tax
imposed by Section 4985 of the Code (including any interest, penalties or
additions to tax relating thereto) (the “4985 Excise Tax”), then the Company
shall pay to Executive, no later than ten (10) days prior to the date the 4985
Excise Tax is required to be paid by Executive or withheld by the Company, an
additional amount (the “4985 Gross-up Payment”) equal to the sum of (a) the 4985
Excise Tax payable by Executive; plus (b) the amount necessary to put





-  6  -

--------------------------------------------------------------------------------

 



Executive in the same net after-tax position (taking into account any and all
applicable Federal, state, local and foreign income, employment, excise and
other taxes (including the 4985 Excise Tax and any income and employment taxes
imposed on the 4985 Gross-up Payment pursuant to Section 4985(f)(2) or any other
provision of the law)) that Executive would have been in if Executive had not
incurred any liability for taxes under Section 4985 of the Code.

7.2        Unless Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Accountants, whose determination shall be conclusive and binding upon Executive
and the Company for all purposes.  For purposes of making the calculations
required by this section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 4985 of the
Code.  The Accountants shall provide detailed supporting calculations to the
Company and Executive as requested by the Company or Executive at least thirty
(30) days prior to the date the 4985 Excise Tax is required to by paid by
Executive or withheld by the Company.  Executive and the Company shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this section.  The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this section as well as any costs incurred
by Executive with the Accountants for tax planning under Section 4985 of the
Code.

7.3        In the event that it is subsequently claimed by the Internal Revenue
Service or other agency that the 4985 Excise Tax required to be paid by
Executive is greater than the amount previously determined by the Accountants
hereunder, the Company shall promptly pay to Executive such additional 4985
Gross-up Payment relating to such increased 4985 Excise Tax (including, for the
avoidance, of doubt, any additional interest, penalties or additions thereto).

8.          Indemnification.

8.1        If Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that Executive is or was a director, officer, shareholder, employee, agent,
trustee, consultant or representative of the Company or any of its Affiliates or
is or was serving at the request of the Company or any of its Affiliates, or in
connection with his service hereunder as a director, officer, shareholder,
employee, agent, trustee, consultant or representative of another Person, or if
any Claim is made, is threatened to be made, or is reasonably anticipated to be
made, that arises out of or relates to Executive’s service in any of the
foregoing capacities, then Executive shall promptly be indemnified and held
harmless to the fullest extent permitted or authorized by any plan, program,
agreement, corporate governance document or arrangement of the Company or any of
its Affiliates, or if greater, by applicable law, against any and all costs,
expenses, liabilities and losses (including, without limitation, advancement and
payment of attorneys’ and other professional fees and charges, judgments,
interest, expenses of investigation, penalties, fines, Employee Retirement
Income Security Act of 1974, as amended, excise taxes or penalties and amounts
paid or to be paid in settlement, with such legal fees advanced to the maximum
extent permitted by law) incurred or suffered by him in connection therewith or
in connection with seeking to enforce his rights under this Section 8.1, and
such indemnification shall continue even if Executive has ceased to be a
director, officer, shareholder, employee, agent, trustee, consultant or
representative of the Company or other Person and shall inure to the benefit of
his heirs, executors and administrators.

8.2        A directors’ and officers’ liability insurance policy (or policies)
shall be kept in place, during the Term and thereafter until the sixth (6th)
anniversary of the Termination Date, providing coverage to Executive that is no
less favorable to him in any respect than the coverage then being provided to
any other current or former director or officer of the Company.





-  7  -

--------------------------------------------------------------------------------

 



8.3        For purposes of this Agreement, the following terms shall have the
following meanings:  “Affiliate” of a Person shall mean any Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person; “Claim” shall mean any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for testimony or information;
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, estate, board, committee, agency, body, employee
benefit plan, or other person or entity; and “Proceeding” shall mean any
threatened or actual action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.

8.4       The Company hereby agrees that, for purposes of determining whether
any Transaction Payment would be subject to the excise tax under Section 4999 of
the Code, the non-compete obligations (the “Non-Compete Obligations”) set forth
in that certain Employee Confidentiality, Invention Assignment and Non-Compete
Agreement signed by Executive on September 22, 2016 (the “Non-Compete
Agreement”) shall be treated as an agreement for the performance of personal
services.  The Company hereby agrees to indemnify, defend, and hold harmless
Executive from and against any adverse impact, tax, penalty, or excise tax
resulting from the Company or Accountant’s attribution of a value to the
Non-Compete Obligations that is less than the total compensation amount
disclosed under Item 402(c) of Securities and Exchange Commission Regulation S-K
for 2015 (as reported in the 2016 annual report or proxy statement), to the
extent the use of such lesser amount results in a larger excise tax under
Section 4999 of the Code than Executive would have been subject to had the
Company or Accountant attributed a value to the Non-Compete Obligations that is
at least equal to the total compensation amount disclosed under Item 402(c) of
Securities and Exchange Commission Regulation S-K for 2015.

9.          Other Tax Matters.

9.1        The Company shall withhold all applicable federal, state and local
taxes, social security and workers’ compensation contributions and other amounts
as may be required by law with respect to compensation payable to Executive
pursuant to this Agreement.

9.2        Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payment of the benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Code (“Section 409A”) or shall comply with the requirements of such
provision.  Notwithstanding any provision of this Agreement to the contrary, (a)
to the extent any payments are treated as nonqualified deferred compensation
subject to Section 409A, then if the ninety (90) day period set forth under
Section 5.2(a) commences in one taxable year and ends in another, then no
payments will be made until the second taxable year; and (b) if Executive is a
“specified employee” within the meaning of Section 409A, any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitutes a “nonqualified deferral of compensation” within
the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six (6) months after Executive’s “separation
from service” (as such term is defined in Section 409A and the regulations and
other published guidance thereunder) for any reason other than death; and (ii)
the date of Executive’s death.

9.3        After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation





-  8  -

--------------------------------------------------------------------------------

 



from service” as determined under Section 409A and such date shall be the
Termination Date for purposes of this Agreement.  Each payment under this
Agreement or otherwise shall be treated as a separate payment for purposes of
Section 409A.  In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement which constitutes a
“nonqualified deferral of compensation” within the meaning of Section 409A and
to the extent an amount is payable within a time period, the time during which
such amount is paid shall be in the discretion of the Company.

9.4        Any amounts otherwise payable to Executive following a termination of
employment that are not so paid by reason of this Section 9 shall be paid as
soon as practicable following, and in any event within thirty (30) days
following, the date that is six (6) months after Executive’s separation from
service (or, if earlier, the date of Executive’s death) together with interest
on the delayed payment at the Company’s cost of borrowing.  All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A.

9.5        To the extent that any reimbursements pursuant to Section 4 or
otherwise are taxable to Executive, any reimbursement payment due to Executive
pursuant to such Section shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred.  The reimbursements pursuant to Section 4 or otherwise are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable
year.  Any tax gross-up shall be made no later than the end of the calendar year
next following the calendar year in which Executive remits the related tax.

10.        Confidentiality, Invention Assignment and Non-Competition
Agreement.  Executive reaffirms the terms of the Non-Compete Agreement, which is
incorporated herein by reference.  Except as expressly set forth in this
Agreement and the Non-Compete Agreement, Executive shall be subject to no
contractual or similar restrictions on his right to terminate his employment
hereunder or on his activities after the Termination Date.

11.        Non-Disparagement.  During and after the Term, Executive and the
Company agree not to make any statement that criticizes, ridicules, disparages,
or is otherwise derogatory of the other; provided,  however, that nothing in
this Agreement shall restrict either party from making truthful statements (a)
when required by law, subpoena, court order or the like; (b) when requested by a
governmental, regulatory, or similar body or entity; (c) in confidence to a
professional advisor for the purpose of securing professional advice; (d) in the
course of performing his duties during the Term; (e) from rebutting any
statement made or written about them; or (f) from making normal competitive
statements about the Company’s business or products.

12.        Notices.  Except as otherwise specifically provided herein, any
notice, consent, demand or other communication to be given under or in
connection with this Agreement shall be in writing and shall be deemed duly
given when delivered personally, when transmitted by facsimile transmission, one
(1) day after being deposited with Federal Express or other nationally
recognized overnight delivery service or three (3) days after being mailed by
first class mail, charges or postage prepaid, properly addressed, if to the
Company, at its principal office, and, if to Executive, at his address set forth
following his signature below.  Either party may change such address from time
to time by notice to the other.

13.        Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina,
exclusive of any choice of law rules.





-  9  -

--------------------------------------------------------------------------------

 



14.        Arbitration; Legal Fees.

14.1      Any dispute or controversy arising under or in connection with this
Agreement (except with respect to injunctive relief under Section 10) shall be
settled exclusively by arbitration in North Carolina, in accordance with the
rules of the American Arbitration Association for employment disputes as then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

14.2      In the event of any material contest or dispute relating to this
Agreement or the termination of Executive’s employment hereunder, each of the
parties shall bear its own costs and expenses, except that the Company agrees to
promptly reimburse Executive for his costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Executive in connection with such
contest or dispute in the event Executive prevails, as determined by the
arbitrator if in arbitration, by the court, or as a separate arbitration if
otherwise.  The amount shall be paid within thirty (30) days of the award of the
arbitration or court, which shall also specify the amount due.

15.        Amendments; Waivers.  This Agreement may not be modified or amended
or terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive).  By an instrument
in writing similarly executed, either party may waive compliance by the other
party with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided,  however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power
provided herein or by law or in equity.  To be effective, any written waiver
must specifically refer to the condition(s) or provision(s) of this Agreement
being waived.

16.        Inconsistencies.  In the event of any inconsistency between any
provision of this Agreement and any provision of any Company arrangement, the
provisions of this Agreement shall control, unless Executive and the Company
otherwise agree in a writing that expressly refers to the provision of this
Agreement that is being waived.

17.        Assignment.  Except as otherwise specifically provided herein,
neither party shall assign or transfer this Agreement nor any rights hereunder
without the consent of the other party, and any attempted or purported
assignment without such consent shall be void; provided,  however, that any
assignment or transfer pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the business and assets of the
Company shall be valid, so long as the assignee or transferee (a) is the
successor to all or substantially all of the business and assets of the Company;
and (b) assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of
law.  Executive’s consent shall not be required for any such transaction.  This
Agreement shall otherwise bind and inure to the benefit of the parties hereto
and their respective successors, assigns, heirs, legatees, devisees, executors,
administrators and legal representatives.

18.        Voluntary Execution; Representations.  Executive acknowledges that
(a) he has consulted with or has had the opportunity to consult with independent
counsel of his own choosing concerning this Agreement and has been advised to do
so by the Company; and (b) he has read and understands this Agreement, is
competent and of sound mind to execute this Agreement, is fully aware of the
legal effect of this Agreement, and has entered into it freely based on his own
judgment and without duress.  Executive represents and covenants that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound and in connection with his employment with
the Company he will not engage in any unauthorized use of any confidential or
proprietary information he may have obtained in connection





-  10  -

--------------------------------------------------------------------------------

 



with his employment with any other employer.  The Company represents and
warrants that it is fully authorized, by any person or body whose authorization
is required, to enter into this Agreement and to perform its obligations under
it.

19.        Headings.  The headings of the Sections and sub-sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

20.        Beneficiaries/References.  Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof.  In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

21.        Survivorship.  Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties shall survive any termination
of Executive’s employment.

22.        Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction.

23.        No Mitigation/No Offset.  Executive shall be under no obligation to
seek other employment or to otherwise mitigate the obligations of the Company
under this Agreement, and there shall be no offset against amounts or benefits
due to Executive under this Agreement or otherwise on account of any claim
(other than any preexisting debts then due in accordance with their terms) the
Company may have against him or any remuneration or other benefit earned or
received by Executive after such termination.

24.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.  Signatures
delivered by facsimile or PDF shall be effective for all purposes.

25.        Entire Agreement.  This Agreement and the agreements described in the
attached Exhibits contain the entire agreement of the parties and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties, regarding the subject matter of this Agreement.

[Signature Page to Follow]

 

 

 



-  11  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

 

 

 

 

Aralez Pharmaceuticals Inc.:

 

 

 

By:

  /s/ Adrian Adams

 

Name: Adrian Adams

 

Title:  CEO

 

 

 

EXECUTIVE:

 

 

 

  /s/ Michael Kaseta

 

Name:  Michael Kaseta

 

Address:

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A

FORM OF GENERAL RELEASE OF ALL CLAIMS

THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[_______], is made by and between Michael Kaseta (the “Executive”) and Aralez
Pharmaceuticals plc (together with its successors and assigns, the “Company”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of ______, 2018 (the “Employment Agreement”);

WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive severance and other benefits, as set forth in
Section 5 of the Employment Agreement subject to the execution of this General
Release;

WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such severance and benefits pursuant to the
Employment Agreement; and

WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company and to the
Company by Executive.

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

1.          Executive, for himself, Executive’s spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other
individuals and entities claiming through Executive, if any (collectively, the
“Executive Releasers”), does hereby release, waive, and forever discharge the
Company and each of its respective agents, subsidiaries, parents, affiliates,
related organizations, employees, officers, directors, attorneys, successors,
and assigns in their capacities as such (collectively, the “Employer Releasees”)
from, and does fully waive any obligations of Employer Releasees to Executive
Releasers for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys’ fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by Executive
Releasers in consequence of, arising out of, or in any way relating to:  (a)
Executive’s employment with the Company; (b) the termination of Executive’s
employment with the Company; (c) the Employment Agreement; or (d) any events
occurring on or prior to the date of this General Release.  The foregoing
release and discharge, waiver and covenant not to sue includes, but is not
limited to, all waivable claims and any obligations or causes of action arising
from such claims, under common law including wrongful or retaliatory discharge,
breach of contract (including but not limited to any claims under the Employment
Agreement other than claims for unpaid severance benefits, bonus or Salary
earned thereunder) and any action arising in tort including libel, slander,
defamation or intentional infliction of emotional distress, and claims under any
federal, state or local statute including the Age Discrimination in Employment
Act (“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, or the
discrimination or employment laws of any state or municipality, and/or any
claims under any express or implied contract which Executive Releasers may claim
existed with Employer Releasees.  This also includes a release of any claims for
wrongful discharge and all claims for alleged physical or personal injury,
emotional distress relating to or arising out of Executive’s employment

 

 



 

--------------------------------------------------------------------------------

 



with the Company or any of its subsidiaries or affiliates or the termination of
that employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions.  Notwithstanding anything contained in this Section 1 above to the
contrary, nothing contained in herein shall constitute a release by any
Executive Releaser of any of his, her or its rights or remedies available to
him, her or it, at law or in equity, related to, on account of, in connection
with or in any way pertaining to the enforcement of:  (i) any right to
indemnification, advancement of legal fees or directors and officers liability
insurance coverage existing under the constituent documents of the Company or
applicable state corporate, limited liability company and partnership statutes
or pursuant to any agreement, plan or arrangement; (ii) any rights to the
receipt of employee benefits which vested on or prior to the date of this
General Release; (iii) the right to receive severance and other benefits under
the Employment Agreement; (iv) the right to continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act; (v) any rights of Executive
under the Employment Agreement with respect to the gross-up protections set
forth in Section 7 of the Employment Agreement; (vi) any equity rights; or (vii)
this General Release or any of its terms or conditions.

2.          Excluded from this General Release and waiver are any claims which
cannot be waived by applicable law, including but not limited to the right to
participate in an investigation conducted by certain government
agencies.  Executive does, however, waive Executive’s right to any monetary
recovery should any government agency (such as the Equal Employment Opportunity
Commission) pursue any claims on Executive’s behalf.  Executive represents and
warrants that Executive has not filed any complaint, charge, or lawsuit against
the Employer Releasees with any government agency or any court.

3.          Executive agrees never to seek personal recovery from any Employer
Releasee in any forum for any claim covered by the above waiver and release
language, except that Executive may bring a claim under the ADEA to challenge
this General Release.  If Executive violates this General Release by suing an
Employer Releasee (excluding any claim by Executive under the ADEA or as
otherwise set forth in Section 1 hereof), then Executive shall be liable to the
Employer Releasee so sued for such Employer Releasee’s reasonable attorneys’
fees and other litigation costs incurred in defending against such a
suit.  Nothing in this General Release is intended to reflect any party’s belief
that Executive’s waiver of claims under ADEA is invalid or unenforceable, it
being the intent of the parties that such claims are waived.

4.          The Employer Releasees do hereby release, waive, and forever
discharge Executive, Executive’s heirs, personal representatives and assigns,
and any and all other persons or entities that are now or may become liable to
any Employer Releasee due to Executive’s act or omission (all of whom are
collectively referred to as “Executive Releasees”), from, and do fully waive any
obligations of Executive Releasees to Employer Releasees for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys’
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute, that the Employer Releasees, or any person acting under any of
them, may now have, or claim at any future time to have, based in whole or in
part upon any act or omission occurring from the beginning of time through the
date of execution of this General Release.

5.          Each party agrees that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by any party of any improper or
unlawful conduct.

6.          Each party acknowledges and recites that he or it has:

(a)         executed this General Release knowingly and voluntarily;

(b)         had a reasonable opportunity to consider this General Release;





-  14  -

--------------------------------------------------------------------------------

 



(c)         read and understands this General Release in its entirety;

(d)         been advised and directed orally and in writing (and this
subparagraph (d) constitutes such written direction) to seek legal counsel and
any other advice such party wishes with respect to the terms of this General
Release before executing it; and

(e)         relied solely on such party’s own judgment, belief and knowledge,
and such advice as such party may have received from such party’s legal counsel.

7.          Section 14 of the Employment Agreement, which shall survive the
expiration of the Employment Agreement for this purpose, shall apply to any
dispute with regard to this release.

8.          Executive acknowledges and agrees that (a) his execution of this
General Release has not been forced by any employee or agent of the Company, and
Executive has had an opportunity to negotiate the terms of this General Release;
and (b) he has been offered twenty-one (21) calendar days after receipt of this
General Release to consider its terms before executing it.  Executive shall have
seven (7) calendar days from the date he executes this General Release to revoke
his or her waiver of any ADEA claims by providing written notice of the
revocation to the Company, as provided in Section 12 of the Employment
Agreement.

9.          Capitalized terms used but not defined in this General Release have
the meanings ascribed to such terms in the Employment Agreement.

10.        This General Release may be executed by the parties in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same instrument.  Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar un-editable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.

 

 

 

 

Aralez Pharmaceuticals Inc.:

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

EXECUTIVE:

 

 

 

 

 

Name:  Michael Kaseta

 

Address:

 

-  15  -

--------------------------------------------------------------------------------